Citation Nr: 9925522	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for carcinoma involving 
the right eyelid, to include as due to exposure to Agent 
Orange.

3.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for multiple joint 
disabilities, to include the spine and right great toe, 
claimed as arthritis, multiple joints.

5.  Entitlement to service connection for a disability 
involving the right great toe.

6.  Entitlement to service connection for bladder cancer, to 
include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from October 1966 
to August 1968.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Nashville, 
Tennessee (hereinafter RO).

The recent staement of the case defined one of the issues as 
service connection for cancer of the back.  This issue is 
included in his claim for service connection for a skin 
disorder.

During the recent VA examination the veteran appeared to be 
raising the issue of service connection for tinnitus.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.


REMAND

In 1990, the veteran submitted correspondence from the VA 
Outpatient Clinic in Knoxville, Tennessee dated in November 
1984, which notes his participation in the VA's Agent Orange 
Registry.  It was also noted that the veteran had undergone 
an examination.  This examination is not of record. 

Additionally, in a VA examination conducted in September 
1996, it was noted that the veteran "claims social security 
for hearing loss."   In light of precedents of the Court in 
this area, action must be taken to obtain any existing Social 
Security Administration records.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).

A May 1984 statement from a private physician is to the 
effect that the veteran had bilateral high frequency 
sensorineural hearing loss consistent with a noise induced 
pattern.  During a VA audiological examination the veteran 
reported noise exposure while in the military.  In view of 
these facts, the Board is of the opinion that additional 
development is warranted.

Therefore, this case is remanded for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
since service, which have not been 
previously submitted.  He should be asked 
to provide more specific information 
regarding his claim with the Social 
Security Administration (SSA).  He should 
be notified that he has the opportunity 
to submit any additional evidence and 
arguments in support of his claims.

2.  The RO should obtain the report of 
the VA Agent Orange examination conducted 
at the Outpatient Clinic in Knoxville, 
Tennessee apparently in 1984. 

3.  If the veteran has filed a claim with 
the SSA, the RO should take the 
appropriate action to obtain copies of 
the decision and the evidence on which 
the decision was based.  

4.  The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in ear disorders to determine 
the nature, severity, and etiology of any 
hearing loss and tinnitus.  In addition 
to an audiological examination, any other 
testing deemed necessary should be 
performed.  The examiner should elicit a 
detailed history from the veteran of 
noise exposure during service and since 
his release from service.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render any 
opinion as to whether it is as likely as 
not that the bilateral hearing loss and 
tinnitus (if diagnosed) are related to 
the veteran's miliary service.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any issue remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999); cf. 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


